The purpose of the action was to determine the validity of a bond issue for $65,000 for the purpose of funding valid indebtedness created before 7 March, 1927, in the necessary operation of the six months school term required by the Constitution. The action also involved the validity of a bond issue for $13,000 for the purpose of funding a valid and necessary indebtedness of the county created prior to 7 March, 1927, for the purpose of erecting and equipping the county home for the indigent and infirm of said county.
The trial judge, from the evidence offered, found the necessary and essential facts and ruled that both bond issues were valid.
From the judgment rendered the plaintiff appealed. *Page 258 
The bonds in question are issued in accordance with the provisions of the County Finance Act and in conformity with the provisions thereof. The findings of fact made by the trial judge and supported by evidence fully support and justify the judgment approving both bond issues. No practical purpose would be served by citation and discussion of authorities. The law is clear and well settled. Hartsfield v. Craven County, 194 N.C. 358,139 S.E. 698; Hall v. Commissioners, 194 N.C. 768, 140 S.E. 739; Mayo v.Commissioners, ante, 15; Commissioners v. Spitzer, 173 N.C. 147,91 S.E. 707.
Affirmed.